Citation Nr: 1011450	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-02 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Amelia Crotwell, Esq.


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a right 
knee disability (the claim having been reopened by virtue of 
this decision) is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  The claim for service connection for a right knee 
disability was previously denied in a May 1976 rating 
decision.  After being notified of that decision, the Veteran 
failed to perfect a timely appeal.  The evidence received 
since the May 1976 decision is new in that it is not 
cumulative and was not previously considered by 
decisionmakers.  The evidence is material because it raises a 
reasonable possibility of substantiating the claim for 
service connection.

2.  The evidence does not show that the Veteran incurred an 
injury or disease to his low back during service or in the 
presumptive period following service.


CONCLUSIONS OF LAW

1.  The May 1976 decision that denied the claim for service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2009).

2.  The Veteran has submitted new and material evidence to 
reopen his claim for service connection for a right knee 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The Veteran's low back disability was not incurred or 
aggravated during service.  38 U.S.C.A §§ 1110, 5103, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim for service connection for a right knee 
disability, and that he is entitled to service connection for 
a low back disability.  Initially, the Board notes that VA 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

When a claimant submits a request to reopen a previously 
denied claim, VA must notify the claimant of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006).  Moreover, VA must notify the 
claimant specifically of the basis on which the prior claim 
was denied (that is, identify the missing element or 
elements) and describe what evidence would be necessary to 
establish the previously missing element(s).  Id. at 9-10.

VA has satisfied its duties to notify the Veteran.  Regarding 
the Veteran's service-connection claim, in a December 2007 
letter, VA informed the Veteran of the evidence VA had 
received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  The same 
letter informed the Veteran about how effective dates and 
disability ratings are assigned.  Regarding the claim to 
reopen, in the same December 2007 letter, VA notified the 
Veteran of the general requirements for service connection; 
definitions of "new" and "material"; information as to why 
his claim for a right knee disability was previously denied; 
and information on what specific evidence was needed to 
reopen the claim.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

Here, the RO obtained the Veteran's service treatment records 
and VA treatment records.  The Veteran did not indicate the 
existence of any pertinent private medical records.  The 
Veteran was not afforded an examination in connection with 
his claim for service connection for a low back disability.  
The Board finds that no examination was necessary.

VA is required to provide a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on a claim if (1) the record contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (2) the 
evidence establishes that an event, injury, or disease 
occurred during service, or that certain diseases manifested 
during the applicable presumptive period; and (3) the 
evidence indicates that the disability or symptoms may be 
associated with the claimant's active service, but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

Here, the evidence, discussed in more detail below, does not 
show that any event, injury, or disease (regarding the low 
back) occurred during service or during the applicable 
presumptive period.  Accordingly, an examination is not 
necessary to decide the service-connection claim for a low 
back disability.

In short, VA has fulfilled its duty to assist in every 
respect.




II.  Request to Reopen

In a May 1976 rating decision, the RO denied a claim for 
service connection for a right knee disability.  In April 
2008, the RO declined to reopen the claim for a right knee 
disability because the Veteran had not submitted new and 
material evidence.  The Veteran now appeals that decision.  
The Veteran specifically contends that his right knee 
disability developed secondary to his service-connected left 
knee disability.

The May 1976 rating decision is final.  A claim becomes final 
upon denial on appellate review or the expiration of one year 
after the date of the RO's notice of allowance or 
disallowance, whichever is earlier.  38 U.S.C.A. §§ 7105; 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  A finally 
adjudicated claim may be reopened if the claimant submits new 
and material evidence.  38 C.F.R. § 3.156(a).  New evidence 
is (1) evidence not previously submitted to agency 
decisionmakers (2) that is not cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  Material evidence is 
evidence that (1) relates to an unestablished fact necessary 
to substantiate the claim (by itself or when considered with 
the previous evidence of record); and (2) raises a reasonable 
possibility of substantiating the claim.  Id.

The Board is obligated to consider lay evidence submitted by 
a claimant.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  When deciding whether to reopen a finally 
adjudicated claim, the Board presumes newly submitted 
evidence to be credible for purposes of determining whether 
such evidence is new and material.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Veteran's previous claim for service connection for a 
right knee disability was denied in May 1976 because the 
evidence did not show a then-existing disability of the right 
knee.

Pertinent evidence of record at the time of the May 1976 
denial of the claim includes service treatment records that 
were void of any complaints or diagnoses of a right knee 
injury or disability; private and VA treatment records, from 
April 1974 to February 1976, that showed the Veteran sought 
treatment for pain and swelling, and occasional popping and 
locking of the right knee; records that showed the Veteran 
underwent right knee surgery in August 1974; a private 
physician's letter, dated December 1974, that stated that the 
Veteran had arthritis of the right knee; a statement from the 
Veteran, dated December 1975, that indicated that he suffered 
from constant pain and swelling of the right knee and that 
some days he was unable to walk at all; and a March 1976 VA 
examination report that showed that the right knee had full 
range of motion and no swelling.  X-rays taken in connection 
with the VA examination showed no evidence of arthritic 
destructive process; the examiner diagnosed the Veteran with 
a tear of the median and lateral meniscus, right knee, 
postoperative for removal of menisci.

Evidence received in support of this application to reopen 
includes, among other things, a diagnosis of osteoarthritis 
of the right knee; records showing that the Veteran underwent 
right knee surgery in November 2007; and a September 1993 VA 
examination report that indicated, in pertinent part, that 
the Veteran walked with an antalgic gait, "obviously 
favoring the left leg."

The Board finds that the Veteran has submitted new and 
material evidence sufficient to reopen his claim.  
Specifically, the evidence of a diagnosis of osteoarthritis 
of the right knee is new and material.  It is new because it 
was not previously considered by the RO (in its May 1976 
rating decision).  It is material because it relates to an 
unestablished fact necessary to substantiate the claim 
(namely, a current diagnosis) and it raises a reasonable 
possibility of substantiating the claim.

Accordingly, the Board reopens the claim for service 
connection for a right knee disability.


III.  Service Connection

The Veteran contends he is entitled to service connection for 
a disability of the low back.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
may also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Veteran contends he is entitled to service connection for 
a disability of the low back.  Service treatment records are 
void of any complaints of, treatment for, or diagnoses of an 
injury or disability of the low back.

Post-service medical evidence shows that the Veteran is 
currently diagnosed with degenerative disc disease of the 
lumbar spine; and lumbar spondylosis, "worst at" L4-L5 and 
L3-L4.  The earliest record of any documented complaints of 
low back pain is February 1980.  From that point on (February 
1980), there are records of essentially regular treatment for 
various conditions manifested by low back pain.

After reviewing all the evidence, the Board is unable to 
grant the Veteran's claim for service connection for a low 
back disability.  The Board acknowledges the Veteran's 
current low back disabilities.  Nevertheless, the evidence 
does not show that the Veteran's current low back 
disabilities are related to his period of active service.  
Most significantly, the service records are void of any 
complaints of, diagnoses of, or treatment for low back pain; 
and there is no record of any complaints or treatment during 
the presumptive period following service.  Nor is there any 
other evidence, such as a medical nexus opinion, that would 
indicate that one of the Veteran's current low back 
disabilities is related to his period of active service.

Although the Veteran has alleged such a nexus, it is well 
settled that neither the Board nor a person who lacks the 
relevant medical training is qualified to render etiology 
opinions that require medical experience, training, or 
education.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Because 
opining as to the relationship between the Veteran's current 
low back disabilities and his period of active service 
requires medical training, and because there is no indication 
that the Veteran has such training, the Veteran is not 
qualified to render, on his own accord, a competent nexus 
opinion.  Because there are no competent nexus opinions in 
the record, the claim must be denied.

In arriving at this conclusion, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

The claim of entitlement to service connection for a right 
knee disability is reopened.

The claim of entitlement to service connection for a low back 
disability is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a right knee 
disability.

As discussed above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Generally, to establish service 
connection, a veteran must show evidence of a current 
disability, evidence of in-service incurrence or aggravation 
of a disease or injury, and evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 3.303; 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may also be granted 
for chronic disorders, such as arthritis, when manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

The Veteran contends he is entitled to service connection for 
his currently diagnosed right knee disability.  Specifically, 
he contends that his right knee disability developed 
secondary to his service-connected left knee disability.

As discussed above, there is no evidence here (in the service 
treatment records or elsewhere) that the Veteran incurred a 
right knee injury or disability during service or in the one-
year presumptive period following service.

Because the Veteran's claim depends in part on the nature and 
circumstances of the Veteran's service-connected left knee 
disability, the Board reviews, briefly, the service records 
in relation to the Veteran's left knee disability.  Service 
records show that the Veteran injured his left knee in or 
around June 1968 and that he underwent corrective surgery 
shortly thereafter.  However, his left knee never completely 
healed and he was eventually discharged from service (in 
1970) because his left knee disability prevented him from 
performing the responsibilities of full active duty.

Post-service medical evidence shows that the Veteran sought 
medical treatment for his right knee as early as April 1974, 
and that his symptoms (pain, swelling, and occasional locking 
and instability) have affected him, on and off, from that 
time to the present.  The Veteran underwent his first right 
knee surgery in August 1974, but that surgery did not resolve 
his symptoms.  In December 2004, the Veteran was diagnosed 
with severe osteoarthritis of the right knee.  In November 
2007, he underwent a second surgery to his right knee 
("total knee" surgery).

The Board finds that an examination and opinion are necessary 
before the Board can rule on the claim.  VA is required to 
provide a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on a 
claim if (1) the record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (2) the evidence establishes that an 
event, injury, or disease occurred during service, or that 
certain diseases manifested during the applicable presumptive 
period; and (3) the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

In this case, there is evidence that the Veteran has a 
current disability (osteoarthritis of the right knee) that 
may be associated with his service-connected left knee 
disability, but there is not sufficient medical evidence for 
the Board to make a decision on the claim.  Accordingly, the 
Board remands the claim so that an examination and opinion 
may be obtained.

Most significant to the Board's determination to obtain an 
examination and opinion is a September 1993 VA examination 
report that indicated, in pertinent part, that the Veteran 
walked with an antalgic gait, "obviously favoring the left 
leg."  The Board finds that this evidence is sufficient to 
indicate that the Veteran's right knee disability "may" be 
related to his left knee disability, by reason of having 
favored his left knee; having altered his gait accordingly; 
and thus having caused increased wear and tear to his right 
knee, which ultimately either caused or aggravated 
osteoarthritis of the right knee.  However, because opining 
as to the nexus between the Veteran's left and right knee 
disabilities requires medical training-and because neither 
the Veteran nor the Board is qualified to make such a 
determination-the Board remands the claim for a medical 
examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
orthopedic VA examination for the 
purpose of ascertaining (1) the current 
status of the Veteran's right knee 
disability; and (2) whether the 
Veteran's osteoarthritis of the right 
knee is causally related to his 
service-connected left knee disability.  
If the examiner determines that the 
Veteran does not currently have a 
disability of the right knee (because, 
for instance, the osteoarthritis of the 
right knee resolved after the November 
2007 surgery), the examiner should 
opine as to whether any previously 
existing disability of the right knee 
was causally related to the Veteran's 
service-connected left knee disability.  
The examination report should reflect 
that the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements.

Based on a review of the claims folder, 
and in addition to providing findings 
with respect to the Veteran's right 
knee disability, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that a 
currently or previously diagnosed right 
knee disability was caused or 
aggravated by the his service-connected 
left knee disability.

2.  Then, the RO should readjudicate 
the claim; issue a supplemental 
statement of the case; and allow the 
appropriate time for response before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


